DLD-133                                                    NOT PRECEDENTIAL

                   UNITED STATES COURT OF APPEALS
                        FOR THE THIRD CIRCUIT
                             ___________

                                  No. 14-3350
                                  ___________

                               CRAIG ALFORD,
                                         Appellant

                                        v.

   LAQUISE, Hearing Examiner; DORINA VARNER, Chief Hearing Examiner;
    SECRETARY JOHN WETZEL; SUPERINTENDENT JOHN KERESTES;
                  SUPERINTENDENT BRENDA TRITT
                ____________________________________

                 On Appeal from the United States District Court
                     for the Middle District of Pennsylvania
                         (D.C. Civil No. 3-14-cv-00013)
                  District Judge: Honorable James M. Munley
                  ____________________________________

      Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
      or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                 March 12, 2015

          Before: FISHER, SHWARTZ and SLOVITER, Circuit Judges

                         (Opinion filed: March 19, 2015)
                                   _________

                                   OPINION*
                                   _________

PER CURIAM
       Craig Alford, proceeding pro se and in forma pauperis, appeals from the District

Court’s order dismissing his complaint pursuant to 28 U.S.C. §§ 1915A(b)(1),

1915(e)(2)(B)(ii).

       Alford filed a complaint pursuant to 42 U.S.C. § 1983 against officials at the State

Correctional Institute in Mahanoy claiming violations of his Fourteenth Amendment due

process rights, stemming from a disciplinary hearing in which Alford alleges he was not

given the opportunity to be heard or to present witness testimony or documentary

evidence. Following the hearing, Alford was found guilty of fighting and was sentenced

to ninety days of disciplinary custody. Alford argues that in addition to the direct

sentence issued at his disciplinary hearing, he further suffered the loss of: (1) a high-

paying job; (2) a low custody level status; (3) his privilege of “reparole”; and (4) his

ability to move about the institution freely.

       The District Court dismissed Alford’s complaint as frivolous, pursuant to 28

U.S.C. §§ 1915(e)(2)(B)(i), (ii) and § 1915A(b)(1), noting that Alford had previously

raised the same claims as part of a habeas corpus petition, and the court there,

interpreting the petition as raising both habeas and § 1983 claims, had held that they were

without merit. See Alford v. PA Dep’t of Corr., No. 3:13cv435, 2014 WL 310100, at *2-

4 (M.D. Pa. January 28, 2014). Alford now appeals the dismissal of his complaint.



*
 This disposition is not an opinion of the full court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
                                                2
       We have jurisdiction over this appeal pursuant to 28 U.S.C. § 1291, and exercise

plenary review over the District Court’s sua sponte dismissal of the federal claims. Lake

v. Arnold, 232 F.3d 360, 365 (3d Cir. 2000) (citations omitted). We must “accept as true

the factual allegations in the complaint and all reasonable inferences that can be drawn

from them.” Nami v. Fauver, 82 F.3d 63, 65 (3d Cir. 1996). We may summarily affirm

the decision of the District Court if no substantial question is presented on appeal. See

L.A.R. 27.4; I.O.P. 10.6.

       We agree with the District Court that Alford’s complaint does not state a claim

because he fails to show any deprivation of a protected liberty or property interest that

occurred without due process of law. See Burns v. Pa. Dep’t of Corr., 544 F.3d 279, 285

(3d Cir. 2008). Prisoners typically have a protected liberty interest only in “freedom

from restraint” that “imposes atypical and significant hardship…in relation to the

ordinary incidents of prison life.” Sandin v. Connor, 515 U.S. 472, 484 (1995).

Disciplinary or segregated confinement is “rarely . . . sufficient, without more, to

establish the kind of ‘atypical’ deprivation of prison life necessary to implicate a liberty

interest.” Smith v. Mensinger, 293 F.3d 641, 653-54 (3d Cir. 2002) (holding that seven

months of disciplinary confinement was insufficient to implicate a protected liberty

interest). Alford was sentenced to ninety days of disciplinary detention and, according to

his response filed before this Court, only served sixty of those days. His disciplinary




                                              3
detention, therefore, does not constitute the sort of “atypical deprivation of prison life”

that “implicate[s] a liberty interest.” Smith, 293 F.3d at 653-54.

       Alford’s claim regarding his expectation for parole likewise fails because the Due

Process Clause does not establish a protected liberty interest in the expectation of release

on parole. See Swarthout v. Cooke, 562 U.S. 216, 220 (2011). Moreover, Pennsylvania

does not recognize “a protected liberty interest, or due process rights, in parole until the

inmate is actually released on parole.” Nieves v. Pa. Bd. of Prob. & Parole, 995 A.2d

412, 418 (Pa. Commw. Ct. 2010). See also Burkett v. Love, 89 F.3d 135, 139 (3d Cir.

1996) (holding that parole is not a constitutionally protected liberty interest under

Pennsylvania law). Alford had not been released on parole at the time of his hearing and

therefore did not acquire a protected liberty interest in the grant of parole.

       Alford’s remaining claims regarding his loss of the freedom to move about the

institution, and his loss of employment at the institution, likewise fail to implicate

protected liberty interests. See Olim v. Wakinekona, 461 U.S. 238, (1983) (explaining

that there is no protected liberty interest in the custody level or “degree of confinement”

of inmates); James v. Quinlan, 866 F.2d 627, 630 (3d Cir. 1989) (holding that prisoners

do not have a protected liberty or property interest in prison employment).

       Finally, given that Alford merely repeated claims that he had previously raised,

and which the District Court previously explained do not give rise to any protected liberty

interests, amendment in this case would have been futile. See Grayson v. Mayview State

                                               4
Hosp., 293 F.3d 103, 108 (3d Cir. 2002). Nor does Alford dispute that the claims and

allegations raised here are duplicative of those previously addressed by the District Court.

       For the forgoing reasons, we conclude that the appeal presents no substantial

question, and we will affirm the judgment of the District Court.




                                             5